DETAILED ACTION
This Action is responsive to the Amendment filed on 06/02/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-13, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Zhai (US 2016/0315071), in view of Yu (US 2015/0303174), in view of Lai (US 2016/0358889).

Regarding claim 1, Zhai (see, e.g., FIG. 9A) discloses a device comprising:
a first integrated circuit device 110 (e.g., right)(Para 0034);
a first encapsulant 122 laterally surrounding the first integrated circuit device 110 (e.g., right)(Para 0036);
a first redistribution structure 130 over the first encapsulant 122 and the first integrated circuit device 110 (e.g., right), the first redistribution structure 130 comprising first redistribution lines 132, the first redistribution lines 132 connected to the first integrated circuit device 110 (e.g., right)(Para 0037);
a semiconductor device 142 over the first redistribution structure 130 (Para 0040, Para 0041);
reflowable connectors 146 (see, e.g., FIG. 5B) connecting the semiconductor device 142 to the first redistribution lines 132 of the first redistribution structure 130 (Para 0041);
an underfill 150 around the reflowable connectors 146 (Para 0041);
a second encapsulant 152 laterally surrounding the underfill 150 and the semiconductor device 142 (Para 0044);
a second redistribution structure 160 over the second encapsulant 152 and the semiconductor device 142, the second redistribution structure 160 comprising second redistribution lines 162; and
conductive vias 140 connecting the second redistribution lines 162 of the second redistribution structure 160 to the first redistribution lines 132 of the first redistribution structure 130, the conductive vias 140 extending through the second encapsulant 152 (Para 0039),
wherein the semiconductor device 142 comprises:
a main structure e.g., chip of 142 (Para 0041);
bumps 144 (see, e.g., FIG. 5B) disposed at a first side e.g., bottom side of the main structure e.g., chip of 142, the reflowable connectors 146 (see, e.g., FIG. 5B) connected to the bumps 144 (see, e.g., FIG. 5B) (Para 0041);
Although Zhai shows substantial features of the claimed invention, Zhai fails to expressly teach the main structure comprising passive features; a first subset of the bumps connected to the passive features; and through vias extending through the main structure, the through vias connecting the first conductive connectors to a second subset of the bumps.
Lai (see, e.g., FIG. 8A) teaches a main structure e.g., chip of 150 comprising passive features e.g., resistors for the purpose of controlling the voltage of a first level die (Para 0039).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the main structure comprising passive features of Lai in the semiconductor device of Zhai for the purpose of controlling the voltage of a first level die (Para 0039).
The combination of Zhai (see, e.g., FIG. 9A) / Lai (see, e.g., FIG. 8A) teaches a first subset of the bumps e.g., middle bumps 144 (as taught by Zhai; see, e.g., FIG. 5B, FIG. 7) connected to the passive features e.g., resistors (as taught by Lai).
Yu (see, e.g., FIG. 3) teaches through vias 208 extending through the main structure e.g., chip 104B for the purpose of providing additional electrical connections between vertically stacked dies (Para 0055, Para 0059).
The combination of Zhai (see, e.g., FIG. 9A) / Yu (see, e.g., FIG. 3) teaches that first conductive connectors 144 (as taught by Zhai; see, e.g., FIG. 7) disposed at a second side e.g., top side of the main structure e.g., chip of 142 (as taught by Zhai), the second redistribution lines 162 (as taught by Zhai) of the second redistribution structure 160 (as taught by Zhai) connected to the first conductive connectors 144 (as taught by Zhai; see, e.g., FIG. 7) (Para 0043, Para 0045); the second redistribution lines 162 (as taught by Zhai) connected to the semiconductor device 142 (as taught by Zhai) (Para 0045); and the through vias 208 (as taught by Yu) connecting the first conductive connectors 144 (as taught by Zhai, see, e.g., FIG. 7) to a second subset of the bumps e.g., outer bumps 144 (see, e.g., FIG. 5B, FIG. 7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the through vias of Yu to the semiconductor device of Zhai/Lai for the purpose of providing additional electrical connections between vertically stacked dies (Para 0055).
Regarding claim 2, Zhai (see, e.g., FIG. 9A) teaches a second integrated circuit device 110 (e.g., left), the first encapsulant 122 laterally surrounding the second integrated circuit device 110 (e.g., left), the first redistribution structure 130 over the second integrated circuit device 110 (e.g., left), the first redistribution lines 132 of the first redistribution structure 130 connected to the second integrated circuit device 110 (e.g., left) (Para 0034).

Regarding claim 3, Zhai (see, e.g., FIG. 9A) teaches that the first integrated circuit device 110 (e.g., right) is a system-on-chip device and the second integrated circuit device 110 (e.g., left) is a memory device (Para 0007, Para 0034).

Regarding claim 4, Lai (see, e.g., FIG. 8A) teaches that semiconductor device 150 is a passive device (Para 0039).

Regarding claim 8, Zhai (see, e.g., FIG. 9A) teaches that the reflowable connectors 146 and the conductive vias 140 comprise different conductive materials (Para 0037, Para 0041).

Regarding claim 9, Zhai (see, e.g., FIG. 9A) teaches that the first redistribution structure 130 further comprises a dielectric layer 134 (see, e.g., FIG. 5B) over the first redistribution lines 132, the reflowable connectors 146 extending through the dielectric layer 134 (Para 0037, Para 0041).

Regarding claim 10, Zhai (see, e.g., FIG. 9A) discloses a device comprising:
a first integrated circuit device 110 (e.g., right) (Para 0034);
a semiconductor device 142 over the first integrated circuit device 110 (e.g., right) (Para 0040);
reflowable connectors 146 (see, e.g., FIG. 5B) connecting the semiconductor device 142 to the first integrated circuit device 110 (e.g., right) (Para 0041);
an underfill 150 around the reflowable connectors 146 (Para 0041);
an encapsulant 122, 152 laterally surrounding the underfill 150, the semiconductor device 142, and the first integrated circuit device 110 (e.g., right) (Para 0036, Para 0044); and
a redistribution structure 160 over the encapsulant 122, 152 and the semiconductor device 142, the redistribution structure 160 comprising redistribution lines 162 (Para 0045), 
wherein the semiconductor device 142 comprises:
a main structure e.g., chip of 142 (Para 0041);
bumps 144 (see, e.g., FIG. 5B) disposed at a first side e.g., bottom side of the main structure e.g., chip of 142, the reflowable connectors 146 (see, e.g., FIG. 5B) connected to the bumps 144 (see, e.g., FIG. 5B) (Para 0041);
Although Zhai shows substantial features of the claimed invention, Zhai fails to expressly teach a main structure comprising passive features; a first subset of the bumps connected to the passive features; and through vias extending through the main structure, the through vias connecting the first conductive connectors to a second subset of the bumps.
Lai (see, e.g., FIG. 8A) teaches a main structure e.g., chip of 150 comprising passive features e.g., resistors for the purpose of controlling the voltage of a first level die (Para 0039).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the main structure comprising passive features of Lai in the semiconductor device of Zhai for the purpose of controlling the voltage of a first level die (Para 0039).
The combination of Zhai (see, e.g., FIG. 9A) / Lai (see, e.g., FIG. 8A) teaches a first subset of the bumps e.g., middle bumps 144 (as taught by Zhai; see, e.g., FIG. 5B, FIG. 7) connected to the passive features e.g., resistors (as taught by Lai).
Yu (see, e.g., FIG. 3) teaches through vias 208 extending through the main structure e.g., chip 104B for the purpose of providing additional electrical connections between vertically stacked dies (Para 0055, Para 0059).
The combination of Zhai (see, e.g., FIG. 9A) / Yu (see, e.g., FIG. 3) teaches that first conductive connectors 144 (as taught by Zhai; see, e.g., FIG. 7) disposed at a second side e.g., top side of the main structure e.g., chip of 142 (as taught by Zhai), the second redistribution lines 162 (as taught by Zhai) of the second redistribution structure 160 (as taught by Zhai) connected to the first conductive connectors 144 (as taught by Zhai; see, e.g., FIG. 7) (Para 0043, Para 0045); the redistribution lines 162 (as taught by Zhai) connected to the semiconductor device 142 (as taught by Zhai) (Para 0045); and the through vias 208 (as taught by Yu) connecting the first conductive connectors 144 (as taught by Zhai, see, e.g., FIG. 7) to a second subset of the bumps e.g., outer bumps 144 (see, e.g., FIG. 5B, FIG. 7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the through vias of Yu to the semiconductor device of Zhai/Lai for the purpose of providing additional electrical connections between vertically stacked dies (Para 0055).

Regarding claim 11, Zhai (see, e.g., FIG. 9A) teaches a second integrated circuit device 110 (e.g., left), the encapsulant 122, 152 laterally surrounding the second integrated circuit device 110 (e.g., left), the redistribution structure 160 over the second integrated circuit device 110 (e.g., left), the redistribution lines 162 of the redistribution structure 160 connected to the second integrated circuit device 110 (e.g., left) (Para 0034).
Regarding claim 12, Zhai (see, e.g., FIG. 9A) teaches that the first integrated circuit device 110 (e.g., right) is a system-on-chip device and the second integrated circuit device 110 (e.g., left) is a memory device (Para 0007, Para 0034).

Regarding claim 13, Lai (see, e.g., FIG. 8A) teaches that semiconductor device 150 is a passive device (Para 0039).

Regarding claim 21, Lai (see, e.g., FIG. 8A) teaches that the passive device 150 is an integrated voltage regulator (IVR) (Para 0039).

Regarding claim 22, Lai (see, e.g., FIG. 8A) teaches that the passive device 150 is an integrated voltage regulator (IVR) (Para 0039).

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhai (US 2016/0315071), in view of Yu (US 2015/0303174), in view of Lai (US 2016/0358889), and further in view of Marimuthu (US 2010/0133704).

Regarding claim 7, although Zhai/Lai/Yu shows substantial features of the claimed invention, Zhai/Lai/Yu fails to expressly teach a package substrate.
Marimuthu (see, e.g., FIG. 8i) teaches a package substrate 472 for the purpose of providing structural support (Para 0031, Para 0077).
The combination of Zhai (see, e.g., FIG. 9A) / Marimuthu (see, e.g., FIG. 8i) teaches that second conductive connectors 198 (of Zhai) connecting the package substrate 472 (of Marimuthu) to the second redistribution lines 162 (of Zhai) of the second redistribution structure 160 (of Zhai).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the package substrate of Marimuthu to the device of Zhai/Lai/Yu for the purpose of providing structural support (Para 0031).
Regarding claim 16, although Zhai/Lai/Yu shows substantial features of the claimed invention, Zhai/Lai/Yu fails to expressly teach a package substrate.
Marimuthu (see, e.g., FIG. 8i) teaches a package substrate 472 for the purpose of providing structural support (Para 0031, Para 0077).
The combination of Zhai (see, e.g., FIG. 9A) / Marimuthu (see, e.g., FIG. 8i) teaches that second conductive connectors 198 (of Zhai) connecting the package substrate 472 (of Marimuthu) to the redistribution lines 162 (of Zhai) of the redistribution structure 160 (of Zhai).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the package substrate of Marimuthu to the device of Zhai/Lai/Yu for the purpose of providing structural support (Para 0031).

Claims 1, 6, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 2015/0303174), in view of Lai (US 2016/0358889).

Regarding claim 1, Yu (see, e.g., FIG. 1B) discloses a device comprising:
a first integrated circuit device 102 (Para 0031);
a first encapsulant 124 laterally surrounding the first integrated circuit device 102 (Para 0039, see also FIG. 2F);
a first redistribution structure 108A over the first encapsulant 124 and the first integrated circuit device 102, the first redistribution structure 108A comprising first redistribution lines 109A, the first redistribution lines 109A connected to the first integrated circuit device 102 (Para 0032);
a semiconductor device 104A over the first redistribution structure 108A (Para 0031);
reflowable connectors 116 connecting the semiconductor device 104A to the first redistribution lines 109A of the first redistribution structure 108A (Para 0041, Para 0050);
an underfill 132 around the reflowable connectors 116 (Para 0041);
a second encapsulant 124 laterally surrounding the underfill 132 and the semiconductor device 104A (Para 0039, Para 0050; see also FIG. 2J);
a second redistribution structure 108B over the second encapsulant 124 and the semiconductor device 104A, the second redistribution structure 108B comprising second redistribution lines 109B, the second redistribution lines 109B connected to the semiconductor device 104A (Para 0037); and
conductive vias 126B connecting the second redistribution lines 109B of the second redistribution structure 108B to the first redistribution lines 109A of the first redistribution structure 108A, the conductive vias 126B extending through the second encapsulant 124 (Para 0039),
wherein the semiconductor device 104A comprises:
a main structure e.g., chip of 104A (Para 0031, Para 0036);
bumps 114 disposed at a first side e.g., bottom side of the main structure e.g., chip of 104A, the reflowable connectors 116 connected to the bumps 114 (Para 0036);
Although Yu (FIG. 1B) shows substantial features of the claimed invention, Yu (FIG. 1B) fails to expressly teach the main structure comprising passive features; a first subset of the bumps connected to the passive features; and the first conductive connectors disposed at a second side of the main structure, the second redistribution lines of the second redistribution structure connected to the first conductive connectors; and through vias extending through the main structure, the through vias connecting the first conductive connectors to a second subset of the bumps.
Lai (see, e.g., FIG. 8A) teaches a main structure e.g., chip of 150 comprising passive features e.g., resistors for the purpose of controlling the voltage of a first level die (Para 0039).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the main structure comprising passive features of Lai in the semiconductor device of Yu for the purpose of controlling the voltage of a first level die (Para 0039).
The combination of Yu (see, e.g., FIG. 1B) / Lai (see, e.g., FIG. 8A) teaches that a first subset of the bumps e.g., middle bumps 114 (as taught by Yu; see, e.g., FIG. 1B) connected to the passive features e.g., resistors (as taught by Lai).
Yu (see, e.g., FIG. 3) teaches that first conductive connectors 210 (see also FIG. 4E) disposed at a second side e.g., top side of the main structure e.g., chip, the second redistribution lines conductive features (not shown) of the second redistribution structure 108B connected to the first conductive connectors 210 (Para 0037); and through vias 208 extending through the main structure e.g., chip for the purpose of providing additional electrical connections between vertically stacked dies (Para 0055, Para 0059, Para 0073).
The combination of Yu (see, e.g., FIG. 1B) / Yu (see, e.g., FIG. 3) teaches the through vias 208 (as taught by Yu, see, e.g., FIG. 3) connecting the first conductive connectors 210 (as taught by Yu, see, e.g., FIG. 3) to the second subset of the bumps, e.g., outer bumps 114 (as taught by Yu, see, e.g., FIG. 1B).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the through vias of Yu (FIG. 3) to the semiconductor device of Yu (FIG. 1B) for the purpose of providing additional electrical connections between vertically stacked dies (Para 0055, Para 0073).

Regarding claim 6, Yu (see, e.g., FIG. 1B) teaches that the first redistribution structure 108A, the second redistribution structure 108B, the first encapsulant 124, and the second encapsulant 124 are laterally coterminous.
Regarding claim 10, Yu (see, e.g., FIG. 1B) discloses a device comprising:
a first integrated circuit device 102 (Para 0031);
a semiconductor device 104A over the first integrated circuit device 102 (Para 0031);
reflowable connectors 116 connecting the semiconductor device 104A to the first integrated circuit device 102 (Para 0041, Para 0050);
an underfill 132 around the reflowable connectors 116 (Para 0041);
an encapsulant 124 laterally surrounding the underfill 132, the semiconductor device 104A, and the first integrated circuit device 102 (Para 0039); and
a redistribution structure 108B over the encapsulant 124 and the semiconductor device 104A, the redistribution structure 108B comprising redistribution lines 109B, the redistribution lines 109B connected to the semiconductor device 104A (Para 0031, Para 0037),
wherein the semiconductor device 104A comprises:
a main structure e.g., chip of 104A (Para 0031, Para 0036);
bumps 114 disposed at a first side e.g., bottom side of the main structure e.g., chip of 104A, the reflowable connectors 116 connected to the bumps 114 (Para 0036);
Although Yu (FIG. 1B) shows substantial features of the claimed invention, Yu (FIG. 1B) fails to expressly teach the main structure comprising passive features; a first subset of the bumps connected to the passive features; and first conductive connectors disposed at a second side of the main structure, the redistribution lines of the redistribution structure connected to the first conductive connectors; and through vias extending through the main structure, the through vias connecting the first conductive connectors to a second subset of the bumps.
Lai (see, e.g., FIG. 8A) teaches a main structure e.g., chip of 150 comprising passive features e.g., resistors for the purpose of controlling the voltage of a first level die (Para 0039).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the main structure comprising passive features of Lai in the semiconductor device of Yu for the purpose of controlling the voltage of a first level die (Para 0039).
The combination of Yu (see, e.g., FIG. 1B) / Lai (see, e.g., FIG. 8A) teaches that a first subset of the bumps e.g., middle bumps 114 (as taught by Yu; see, e.g., FIG. 1B) connected to the passive features e.g., resistors (as taught by Lai).
Yu (see, e.g., FIG. 3) teaches that first conductive connectors 210 (see also FIG. 4E) disposed at a second side e.g., top side of the main structure e.g., chip, the redistribution lines conductive features (not shown) of the redistribution structure 108B connected to the first conductive connectors 210 (Para 0037); and through vias 208 extending through the main structure e.g., chip for the purpose of providing additional electrical connections between vertically stacked dies (Para 0055, Para 0059, Para 0073). 
The combination of Yu (see, e.g., FIG. 1B) / Yu (see, e.g., FIG. 3) teaches the through vias 208 (as taught by Yu, see, e.g., FIG. 3) connecting the first conductive connectors 210 (as taught by Yu, see, e.g., FIG. 3) to the second subset of the bumps, e.g., outer bumps 114 (as taught by Yu, see, e.g., FIG. 1B).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the through vias of Yu (see, e.g., FIG. 3) to the semiconductor device of Yu (see, e.g., FIG. 1B) / Lai (see, e.g., FIG. 8A) for the purpose of providing additional electrical connections between vertically stacked dies (Para 0055).

Regarding claim 15, Yu (see, e.g., FIG. 1B) teaches that the redistribution structure 108B and the encapsulant 124 are laterally coterminous.

Allowable Subject Matter
Claims 17-20 are allowed.

Response to Arguments
Applicant's arguments filed 06/02/2022 have been fully considered but they are not persuasive.
Applicant argues:
Applicant argues that Zhai does not teach omitting the upper second level die 142 and DAF 148. Zhai teaches stacking the upper and lower second level die 142 to form a “pair of back-to-back stacked die 142. Notably, the die 142 are non- volatile memory die with a large x-y dimension, and so the die 142 “are stacked back-to-back, as opposed to side-by-side due to their comparatively large size.” Id at | [0055]; see also id at [0033]. To form the die 142 with a back-to-back stacking configuration, Zhai discloses first mounting “one or more second level die 142 ... on the first RDL 130” and subsequently attaching “a back side of the [upper] second level die 142 ... to a back side of the [lower] second level die 142 in a back-to-back arrangement.” Id at [0042]. Zhai explains that the “total package size, both x-y and z-height may be reduced using the back-to-back stacking configuration within the middle of the package.” Id at [0055]. Thus, not only does Zhai fail to teach omitting the upper second level die 142 and the DAF 148, Zhai actually teaches precisely the opposite: that the upper second level die 142 and the DAF 148 should be formed, not omitted.
Examiner responds:
The Examiner disagrees. Zhai teaches, at paragraph 0040, that “one or more second level die 142 are mounted on the first RDL 130.” Thus, Zhai teaches that the invention encompasses either one second level die 142, two second level dies 142, three second level dies 142, or more. Continuation of the manufacturing process, Zhai, at paragraph 0042, teaches that “a second-second level die 142 is attached to the first-second level die 142. In the particular embodiment illustrated, a back side of the second-second level die 142 is attached to a back side of the first-second level die 142 in a back-to-back arrangement.” Thus, Figure 6 shows a particular embodiment with two second level dies arranged back-to-back and each labeled 142 as opposed to showing a particular embodiment with, e.g., one second level die or three second level dies.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO B CRITE whose telephone number is (571)270-5267. The examiner can normally be reached Monday - Friday, 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/ANTONIO B CRITE/Examiner, Art Unit 2817